PER CURIAM.
Appellant appeals the summary denial of her motion for posteonviction relief, filed pursuant to rule 3.850, Florida Rules of Criminal Procedure. We affirm as to all points raised, except for one claim, which the state conceded, that the Uniform Commitment to Custody indicated that she had been habitualized on all her sentences. The record reflects that the judge who sentenced Appellant after trial on five of the seven counts charged in the information declined to sentence her as a habitual offender; the successor judge sentenced her as a habitual offender only on the two counts which had been severed and to which she entered a guilty plea subsequent to her sentencing for the five counts. Pursuant to the instant motion, the trial court has already reduced the conviction on one of those two counts to a misdemeanor and the sentence to time served.
Therefore, we reverse in part and direct the trial court on remand to amend the Uniform Commitment to Custody to reflect that Appellant has been declared a habitual offender as to the sentence imposed on count VI only. In all other respects, the order is affirmed.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED
DELL, POLEN and KLEIN, JJ., concur.